EAGLES, Judge.
The petitioner was dismissed by the respondent on 30 October 1979 and filed a petition for judicial review on 18 November 1979. G.S. ch. 115 was the public school law in effect on those dates. That chapter was repealed effective 1 July 1981. See 1981 N.C. Sess. Laws ch. 423 § 1.
G.S. ch. 115C was the public school chapter when this case was decided by the trial judge. Although two different chapters were the law during this case, our decision is the same under either one because of the substantial similarity in their provisions.
*492School Board Policy 4118, which was adopted by the respondent Board in compliance with G.S. 115-142 and which was in effect when the petitioner was dismissed, provided that teachers would be evaluated in accordance with administrative regulations promulgated by the Superintendent.
Two regulations promulgated by the Superintendent that are relevant here were AR4117: “Evaluation of Certificated Personnel” and AR4117.1: “Evaluation of Professional Personnel.” AR4117 defined conditional status as “simply a warning to a career teacher that his or her performance is inadequate and that if it does not substantially improve, the teacher will be recommended for dismissal or demotion.”
The petitioner’s primary argument on this appeal is that Superintendent Adams placed her on conditional status when the regulations allocate that duty to the principal. We disagree.
The evidence shows that Clemmons Elementary Principal Morgan placed the petitioner on conditional status in a 26 January 1978 letter to Assistant Superintendent Howard L. Sosne. That letter and the procedure followed by Morgan were in accordance with AR4117.
The petitioner incorrectly asserts that Superintendent Adams placed her on conditional status in violation of the regulations. In a 19 May 1978 letter to the petitioner informing her that the tie vote of the Board meant that she had career status, Adams stated: “You shall remain on the list of teachers needing assistance under conditional status for a period of at least one year.” (Emphasis added.)
Even if Adams placed the petitioner on conditional status as he said on cross-examination, such power may be implied from the statutory grant of authority to superintendents to dismiss or demote career teachers in G.S. 115-142(h)(l) and G.S. 115C-325(h)(l).
The standard of review on appeal in this case is G.S. 150A-51. The Supreme Court in Overton v. Bd. of Education, 304 N.C. 312, 317, 283 S.E. 2d 495, 498 (1981), stated that standard: “[T]he issue presented by this appeal is whether the decision of the Board dismissing plaintiff is unsupported by substantial evidence in view of the whole record. . . .” Under this whole record test, the *493court “may not consider the evidence which in and of itself justifies the Board’s result, without taking into account contradictory evidence or evidence from which conflicting inferences could be drawn.” Thompson v. Bd. of Education, 292 N.C. 406, 410, 233 S.E. 2d 538, 541 (1977).
After a careful examination of the record, transcript, exhibits, briefs and arguments of counsel, we conclude that there is substantial evidence to support the judgment of the trial judge and order of the respondent Board which dismissed the petitioner from her position as a career teacher. The statutes, school board policies, and administrative regulations promulgated by the Superintendent were complied with and the constitutional rights of the petitioner were adequately protected. As a result, we affirm the judgment below.
Affirmed.
Chief Judge VAUGHN and Judge HEDRICK concur.